DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a humidifier, comprising: at least one humidifier module that comprises: a membrane permeable to water vapor; a first flow field frame with at least two first walls defining a first flow channel on a first side of the membrane; a second flow field frame with at least two second walls defining a second flow channel on a second side of the membrane opposite the first side; and a thermal bridge with a higher thermal conductivity than the membrane, wherein the thermal bridge protrudes through the membrane, wherein the thermal bridge is sealed off from the membrane; wherein the thermal bridge includes a pin that protrudes through the membrane from the first side of the membrane to a pin seat in the second flow field frame, and wherein the pin is formed as one piece with the first walls and/or the pin seat is arranged in the second walls.  The prior art references also fail to disclose a fuel cell device with a humidifier described above and a motor vehicle with the fuel cell device.  DE Publication 10-2016-200410 is the closest prior art and teaches all of the features of the humidifier, but fails to teach that the pin elements penetrate the membrane.  U.S. Patent 6106964 discloses the use of thermally conductive membranes and U.S. Patent 9956528 teaches improving thermal conduction in a flow channel, but both fail to teach the specific teachings of the present claims, such as the pin penetrating the membrane.  U.S. Patent 5891222 discloses the use of pins, but only in the assembly of the membrane elements.  U.S. Patent Publication 2014/0238235 teaches humidifiers in which frames are in direct contact and are additionally connected to tie rods, which is different from the arrangement of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722